                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DUSTIN MIDDENDORF,

               Plaintiff,

       v.                                                Case No. 3:17-cv-00911-JPG-SCW

PHILLIP MCLAURN,

               Defendant.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the Report and Recommendations (“Report”)

(ECF No. 30) of Magistrate Judge Stephen C. Williams with regard to the defendant’s motion for

summary judgment for failure to exhaust administrative remedies (ECF No. 16). The Court may

accept, reject, or modify—in whole or in part—the findings or recommendations of the

magistrate judge in his Report. FED. R. CIV. P. 72(b)(3). The Court must review de novo the

portions of the report to which objections are made. Id. “If no objection or only partial objection

is made, the district court judge reviews those unobjected portions for clear error.” Johnson v.

Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999).

       Here, the Court has received no objection to the Report. The Court has reviewed the

entire file and finds that the Report is not clearly erroneous. Accordingly, the Court:

   •   ADOPTS the Report in its entirety (ECF No. 30);

   •   GRANTS the defendant’s motion for summary judgment (ECF No. 16); and

   •   DISMISSES this case WITHOUT PREJUDICE for the plaintiff’s failure to exhaust his

       administrative remedies.

IT IS SO ORDERED.

DATED: NOVEMBER 13, 2018

                                                 1
    s/ J. Phil Gilbert
    J. PHIL GILBERT
    DISTRICT JUDGE




2
